       Case 1:20-cv-07489-PAE-SLC Document 26 Filed 03/02/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 G&G CLOSED CIRCUIT EVENTS, LLC.,

                                       Plaintiff                        20 Civ. 7489 (PAE)
                        -v-
                                                                     ORDER OF DEFAULT
 ANDRES JIMENEZ, individual and d/b/a/ Prospect                         JUDGMENT
 Billiards Cafe; and PROSPECT BILLIARDS CORP.,

                                       Defendants.


PAUL A. ENGELMAYER, District Judge:

       On September 11, 2020, plaintiff filed the complaint in this case. Dkt. 1. On November

20, 2020, plaintiff served defendant Prospect Billiards Corp. with process. Dkt. 7. On November

23, 2020, plaintiff served defendant Andres Jimenez with process. Dkt 8. Neither defendant has

responded to the complaint or otherwise appeared in this action. Plaintiff obtained a certificate of

default from the Clerk of Court against both defendants, see Dkts. 14–15, on January 4, 2021.

On January 19, 2021, plaintiff filed a Motion for Default Judgement against both defendants.

       On January 21, 2021, the Court issued an Order to Show Cause, requiring defendants, if

they wished to oppose the motion, to file an opposition by February 22, 2021. Dkt. 23. The next

day the plaintiff served the defendants with the Court’s January 21, 2020 Order. Dkt. 24. The

defendants have not filed any such motion.

       The Court has reviewed plaintiff’s motion for default judgment pursuant to Federal Rule

of Civil Procedure 55(b), Dkt 16, and plaintiff’s supporting affidavit, Dkt 17. Because proof of

service has been filed, the defendants have not answered the complaint, the time for answering

the complaint has expired, and the defendants failed to appear to contest entry of a default

judgment, the Court enters a default judgment for plaintiff against the defendants.

                                                   1
     Case 1:20-cv-07489-PAE-SLC Document 26 Filed 03/02/21 Page 2 of 2




      The Court, by separate order, will commission an inquest into damages.

      SO ORDERED.
                                                           PaJA.�
                                                         ____________________________
                                                         Paul A. Engelmayer
                                                         United States District Judge


Dated: March 2, 2021
       New York, New York




                                             2
